Citation Nr: 0938298	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected degenerative joint disease, 
right hand.  

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected degenerative joint disease, 
left hand.  

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

4.  Entitlement to an initial compensable disability rating 
for service-connected trigeminal neuralgia.

5.  Entitlement to an initial compensable disability rating 
for service-connected stress fracture, left tibia with 
removal of bone spur.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for irritable bowel 
syndrome.


8.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968, January 1991 to May 1991, and June 2004 to June 
2005.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Veteran testified before a Decision Review Officer at the 
RO in September 2007.  A transcript of this proceeding is 
associated with the claims file.  

In October 2008 correspondence the Veteran raised the issues 
of entitlement to nonservice-connected pension and 
entitlement to a disability rating greater than 10 percent 
for service-connected tinnitus.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

The issues of entitlement to an initial compensable 
disability rating for stress fracture, left tibia with 
removal of bone spur; initial compensable rating for 
bilateral hearing loss; initial compensable disability rating 
for trigeminal neuralgia, and entitlement to service 
connection for hypertension, IBS, and degenerative disc 
disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right 
hand is manifested by complaints of pain, advanced 
degenerative changes, and noncompensable limitation of 
motion, without ankylosis.  

2.  The Veteran's degenerative joint disease of the left hand 
is manifested by complaints of pain, advanced degenerative 
changes, and noncompensable limitation of motion, without 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for service-connected degenerative joint 
disease, right hand have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a,  
Diagnostic Codes 5010-5024 (2008).

2.  The criteria for an initial disability rating greater 
than 10 percent for service-connected degenerative joint 
disease, left hand are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a,  Diagnostic 
Codes 5010-5024 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected degenerative 
joint disease of the hands, bilateral hearing loss, 
trigeminal neuralgia, and stress fracture of the left tibia 
with removal of bone spur are more disabling than currently 
evaluated.  The Veteran also contends that hypertension, IBS, 
and degenerative disc disease of the lumbar spine were 
incurred during or aggravated by his military service.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

Analysis

	Degenerative joint disease, right and left hands

While the Veteran did not develop degenerative joint disease 
of the bilateral hands during his active military service, 
service connection was granted by rating decision dated in 
September 2006 as there was evidence in the service treatment 
records that showed that the Veteran's degenerative joint 
disease of the bilateral hands was aggravated by his third 
period of active service.  

The RO assigned separate 10 percent ratings to each hand.  
Although the RO specifically noted that service connection 
was granted based on aggravation, there was no consideration 
of the degree of aggravation given in assigning the rating.  
As provided under 38 C.F.R. §§ 3.322(a) and 4.22, in cases 
involving aggravation by active service the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service or is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all such cases to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that if the 
disability is total (100 percent) no deduction will be made.  
The resulting difference will be recorded on the rating 
sheet.  If the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the 
schedule, no deduction will be made.

Documentation in the record shows that attempts by the RO to 
obtain the Veteran's service treatment records for his last 
period of active duty were unsuccessful; however, the Veteran 
submitted copies of some of the pertinent records.  As the RO 
assigned the initial ratings without reference to those 
records, for purposes of this decision, the Board will assume 
that the degree of disability at the time of entrance into 
the service is not ascertainable in terms of the schedule and 
no deduction will be made.

The Veteran's service-connected degenerative joint disease of 
the right and left hands is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5010-5024 as 10 percent 
disabling for each hand.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The diagnostic codes that focus on limitation of motion of 
the fingers are 5216-5230.  Those diagnostic codes provide 
ratings based on ankylosis (depending on the digits involved, 
either favorable or unfavorable) or limitation of motion of 
individual digits.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For purposes of determining favorable ankylosis, for the 
fourth and fifth digits (or the ring and little fingers) zero 
degrees of flexion represent the fingers fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
joint(MCP) and proximal interphalangeal joint (PIP) flexed to 
30 degrees, and the thumb abducted and rotated so that the 
thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  See 38 
C.F.R. § 4.71a(1).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability, with the higher level of evaluation 
assigned when the level of disability is equally balanced 
between one level and the next higher level.  See 38 C.F.R. § 
4.71a(2).

Limitation of motion of a major or minor thumb with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
warrants a 10 percent rating; limitation of motion of a major 
or minor thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5228. 


Limitation of motion of a major or minor index or long finger 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees, warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5229.

Limitation of motion of a major or minor ring or little 
finger warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
DC 5230.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration. 

Evidence relevant to the current level of severity of the 
Veteran's service-connected degenerative joint disease of the 
bilateral hands includes VA examination reports dated in 
September 2006 and October 2007.  During the September 2006 
VA examination the Veteran reported that he had had trouble 
with arthritis in his hands for seven years.  The left 
bothered him more than the right and he indicated that March 
2006 X-rays showed advanced degenerative changes.  Physical 
examination of the right hand showed moderate degenerative 
changes of the middle interphalangeal joint of the second and 
third fingers and of the interphalangeal joint of the thumb.  
The grip of the right hand was reduced by 5 percent.  There 
were advanced degenerative changes of the distal 
interphalangeal joint of the second, third, and fourth 
fingers.  The distal interphalangeal joint of the first 
finger could flex to 35 degrees.  The second finger could 
flex to 15 degrees.  The third finger could flex to 20 
degrees and the fourth and fifth fingers could flex to 20 
degrees.  The middle interphalangeal joints and 
metacarpophalangeal joints could flex to 70 degrees.  The 
Veteran could abduct the thumb 40 degrees.  There were 
beginnings of a Dupuytren's contracture proximal to the right 
third finger.

Examination of the left hand demonstrated advanced 
degenerative changes of the distal interphalangeal joint or 
the second, third, and fourth fingers, and moderate changes 
of the proximal interphalangeal joint of the second and third 
finger, and moderate changes of the interphalangeal joint of 
the thumb.  He could make a fist.  Opponens function of both 
hands was intact and the grip of the left hand was reduced by 
10 percent.  The Veteran could flex the metacarpophalangeal 
joints to 70 degrees and could abduct the thumb 35 degrees.  
The grip of the left hand was reduced by 10 percent.  

The impression was degenerative joint disease of both hands, 
the left more than the right, with joint pain, aggravated by 
cold weather or excessive activity.  There was no additional 
limitation of motion or functional impairment during flare-
up.  The symptoms were the same all of the time.  Anatomical 
defects had been described.  The limitations of motion of the 
thumbs and fingers were described.  The grip of the right 
hand was reduced by 5 percent and the grip of the left hand 
was reduced by 10 percent.  The dominant hand was the right.  
X-rays were done in March 2006.  The examiner concluded that 
examination of the hands showed slight painful motion, and 
slight weakness, but no excess fatigability and no 
incoordination.  Pain was the dominant feature.  

During the October 2007 VA examination the Veteran indicated 
that he experienced daily 7-8/10 mechanical pain of the small 
joints of the bilateral hands.  He reported 10/10 intensity 
flare-up pain most mornings upon arising, which will last for 
three to four hours.  He stated he experienced effusion or 
primarily the distal interphalangeal joints of the bilateral 
thumbs, index, long, and ring fingers three to four days per 
week.  He reported decreased hand grip strength bilaterally.  
The Veteran indicated that he was employed part-time as a 
protestant pastor and complained of increased pain of the 
bilateral hands associated with repetitive use.  

Physical examination of the bilateral hands revealed distal 
interphalangeal (DIP) joints of all ten fingers which were 
enlarged and consistent with osteoarthritis.  On the left, 
there were 16 degrees of ulnar deviation of the index finger 
distal interphalangeal joint.  There were 10 degrees radial 
drift of the long finger DIP joint.  On the right, there were 
10 degrees of ulnar drift of the DIP joints of the index and 
long fingers.  Gap distance between the distal palmar pad of 
the thumb and the median transverse fold of the palm 
overlying the fifth metacarpal in opposition was 0 
centimeters (cm) on the right and 1.5 cm on the left.  The 
distance between the distal palmar pads and of the following 
fingers and median transverse fold of the palm was 0 cm for 
the left index, ring, and small fingers. 1.0 cm for the left 
long finger, and 0 cm for the right index, long, ring, and 
small fingers.


Range of motion testing was assessed using DeLuca criteria.  
Bilateral thumb CMC joints was 0 to 50 degrees both pre-
repetitive motion and post-repetitive motion.  Left thumb 
distal interphalangeal joints flexion was 0 to 48 degrees of 
palmar flexion both pre-repetitive and post-repetitive 
motion, and 0 to 6 degrees of dorsiflexion both pre-
repetitive and post-repetitive motion.  Right thumb distal 
interphalangeal joints flexion was 0 to 40 degrees of palmar 
flexion both pre-repetitive and post-repetitive motion, and 0 
to 6 degrees of dorsiflexion both pre-repetitive and post-
repetitive motion. 

The left index finger had 0 to 90 degrees MCP flexion, both 
pre-repetitive motion and post-repetitive motion; 0 to 110 
degrees PIP flexion, both pre-repetitive motion and post-
repetitive motion; and 0 to 40 degrees DIP flexion, both pre-
repetitive motion and post-repetitive motion.  The left long 
finger had 0 to 90 degrees MCP flexion, both pre-repetitive 
motion and post-repetitive motion; 0 to 110 degrees PIP 
flexion, both pre-repetitive motion and post-repetitive 
motion; and 0 to 30 degrees DIP flexion, both pre-repetitive 
motion and post-repetitive motion.  The left ring finger had 
0 to 90 degrees MCP flexion, both pre-repetitive motion and 
post-repetitive motion; 0 to 110 degrees PIP flexion, both 
pre-repetitive motion and post-repetitive motion; and 0 to 30 
degrees DIP flexion, both pre-repetitive motion and post-
repetitive motion.  The left small finger had 0 to 90 degrees 
MCP flexion, both pre-repetitive motion and post-repetitive 
motion; 0 to 110 degrees PIP flexion, both pre-repetitive 
motion and post-repetitive motion; and 0 to 30 degrees DIP 
flexion, both pre-repetitive motion and post-repetitive 
motion.  

The right index finger had 0 to 90 degrees MCP flexion, both 
pre-repetitive motion and post-repetitive motion; 0 to 110 
degrees PIP flexion, both pre-repetitive motion and post-
repetitive motion; and 0 to 28 degrees DIP flexion, both pre-
repetitive motion and post-repetitive motion.  The right long 
finger had 0 to 90 degrees MCP flexion, both pre-repetitive 
motion and post-repetitive motion; 0 to 110 degrees PIP 
flexion, both pre-repetitive motion and post-repetitive 
motion; and 0 to 30 degrees DIP flexion, both pre-repetitive 
motion and post-repetitive motion.  The right ring finger had 
0 to 90 degrees MCP flexion, both pre-repetitive motion and 
post-repetitive motion; 0 to 110 degrees PIP flexion, both 
pre-repetitive motion and post-repetitive motion; and 0 to 30 
degrees DIP flexion, both pre-repetitive motion and post-
repetitive motion.  The right small finger had 0 to 90 
degrees MCP flexion, both pre-repetitive motion and post-
repetitive motion; 0 to 110 degrees PIP flexion, both pre-
repetitive motion and post-repetitive motion; and 0 to 40 
degrees DIP flexion, both pre-repetitive motion and post-
repetitive motion.  

The Veteran complained of pain through the entire arc of 
flexion with each joint.  There was no apparent weakness, 
fatigability, or loss of coordination during or following 
three repetitions of range of motion.

X-rays of the hands revealed no evidence of fracture.  
Degenerative changes were noted at the IP joints, in 
particular the distal IP joints.  The process was noted to be 
quite severe at the distal IP joints of the index and middle 
fingers and or a lesser degree at the thumb with slight 
angulation.  MP joints and wrist were intact.  

Also of record are VA outpatient treatment records dated 
through April 2008 and private treatment records dated 
through July 2007.  These records show treatment for the 
Veteran's claimed disorders.  

Given the evidence of record, which includes specific 
measurements regarding range of motion of each finger, the 
Board finds that a disability rating higher than 10 percent 
for each extremity is not warranted.  There is no evidence of 
ankylosis of any finger.  There is no objective evidence that 
the limitation of motion of individual fingers approximate 
the criteria under DCs 5228 or 5229 for a higher rating.  
With regard to the thumbs, there is no evidence of a gap of 
more than two inches between the thumb pad and respective 
fingers on each hand.  

Additionally, there was no evidence provided of additional 
limitation of motion due to pain or repetitive use.  Thus, 
there is no credible objective evidence to show additional 
functional limitation that would warrant a higher rating.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In applying the relevant rating criteria, the Veteran's 
fingers are not so limited in motion that he meets the 
requirements for a higher rating under the applicable 
Diagnostic Codes.  Under DC 5003, ratings based on X-rays 
will not be combined with ratings based on limitation of 
motion.  In this case, the criteria for higher ratings are 
not met under the limitation-of-motion Diagnostic Codes, as 
discussed above. The Veteran is currently evaluated based on 
X-ray findings of arthritis in the fingers of each hand with 
each hand rated 10 percent disabling because each hand 
represents an affected group of minor joints. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of an upper extremity are considered a group of minor 
joints.  38 C.F.R. § 4.45.  A higher rating, or 20 percent, 
under Diagnostic Code 5003 is not in order unless there are 
two or more minor joint groups with occasional incapacitating 
exacerbations.  Such has not been shown by the evidence in 
this case. 

Extraschedular Consideration

The issue of an extraschedular rating is a component of a 
claim for an increased rating and referral for consideration 
must be addressed either when raised by the veteran or 
reasonably raised by the record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see also 38 C.F.R. § 3.321(b)(1).  In the 
rating action on appeal, the RO specifically declined to 
refer the claim for consideration under 38 C.F.R. § 3.321.  
The Veteran is currently working part-time as a preacher and 
the Board finds that the rating criteria considered in this 
case reasonably describe the Veteran's disability levels and 
symptomatology with regard to his hands.  The Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluations for his service-connected 
disorders are adequate and referral is not required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claims were 
awarded with an effective date of June 4, 2005, the day after 
his discharge from military service, and disability ratings 
were assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the day after his discharge from 
military service, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
service-connected degenerative joint disease, right hand is 
denied.  

An initial disability rating greater than 10 percent for 
service-connected degenerative joint disease, right hand is 
denied.  


REMAND

With regard to the claims for increased initial ratings for 
the bilateral hearing loss and trigeminal neuralgia, 
additional development is needed.  

In the rating action on appeal, the RO granted service 
connection for bilateral hearing loss based on aggravation, 
but made no reference to that fact in assigning the rating.  
See 38 C.F.R. §§ 3.322, 4.22.  As pointed out earlier, it 
appears that service treatment records may have been 
associated with the record subsequent to the initial decision 
and could be reviewed.  On remand, consideration should be 
given to 38 C.F.R. §§ 3.322, 4.22. 

The Board further notes that the medical evidence is 
inadequate for rating purposes.  The Veteran was afforded VA 
audiology examinations in connection with his claim in 
September 2006 and October 2007.  Although both examiners 
provided the audiometric findings, neither examiner commented 
on the functional effects caused by the hearing disability.  
In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in the final report.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Another examination is 
necessary.  

At an October 2007 VA examination for the trigeminal nerve 
condition, during which the examiner noted that the claims 
folder was not available for review, the Veteran stated that 
he had undergone an MRI in August 2007.  The examiner stated 
that the Veteran said he would send a copy of the MRI report 
to the examiner for review and inclusion in the record.  
There is no indication that the MRI was submitted or that 
attempts were made to obtain it.  It's unclear whether that 
study was performed by a VA or private physician; however, it 
should be obtained on remand.  Thereafter, another 
examination should be conducted.  38 C.F.R. § 4.2.  

The Veteran's service-connected stress fracture of the left 
tibia with removal of bone spur is rated under DC 5015 which 
states that benign new growths of the bones are to be rated 
on limitation of motion of the affected parts as degenerative 
arthritis. 38 C.F.R. § 4.71a, DC 5015.  However, neither the 
September 2006 nor the October 2007 VA examination reports 
regarding this disability show range of motion findings for 
either the left ankle or the left knee.  As such, a new VA 
examination is warranted so that such findings can be made.  

Also, while the Veteran was afforded VA general and spinal 
examinations in September 2006, the examiners did not comment 
on whether the Veteran's hypertension, IBS, and degenerative 
disc disease of the lumbar spine were incurred during the 
Veteran's military service or were aggravated by the 
Veteran's military service. Therefore, the Board finds that 
the Veteran should be afforded a VA examination so that such 
an opinion can be made.   

Finally, review of the record shows that the Veteran never 
received notice regarding the issue of entitlement to service 
connection for IBS.  Specifically, neither the October 2005, 
July 2006, nor June 2008 letters addressed the issue of 
entitlement to service connection for IBS.  Thus, the Veteran 
was never adequately informed of the requirements needed to 
substantiate the claim for service connection for IBS.  
Therefore, the Board has no choice but to remand this appeal 
to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice informing 
him of the requirements for 
establishing entitlement to service 
connection for IBS.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for trigeminal neuralgia since 
service, including the provider who 
ordered the August 2007 MRI.  After 
securing the necessary release, should 
obtain these records.

3.  After completion of the foregoing, 
schedule the Veteran for a VA 
audiological examination to determine the 
extent and severity of his service-
connected bilateral hearing loss.  The 
claims file must be made available to the 
examiner and all indicated studies should 
be performed.  The examiner is 
specifically requested to fully describe 
the functional effects caused by the 
Veteran's hearing disability.  

4.  Schedule the Veteran for a VA 
neurological examination to determine the 
extent and severity of his service-
connected trigeminal neuralgia.  The 
claims file must be made available to the 
examiner and all indicated studies should 
be performed.  The examiner should 
identify all residuals of the neuralgia 
and note whether the condition causes 
complete or partial paralysis, or 
neuritis or neuralgia.  If there is 
partial paralysis, neuritis, or 
neuralgia, the examiner should describe 
such paralysis as mild, moderate, or 
severe. 

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature of his service-
connected stress fracture of the left 
tibia with removal of bone spur.  The 
claims file must be made available to the 
examiner and all indicated studies should 
be performed.  Specifically, the examiner 
should use the AMIE joint examination 
worksheet and report range of motion 
findings for both the left knee and left 
ankle.  

6.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed hypertension, IBS, and 
degenerative disc disease of the lumbar 
spine.  The claims file must be made 
available to the examiner and all 
indicated studies should be performed.  

The examiner should specifically review 
the Veteran's available medical records 
showing a normal heart, genitourinary (G-
U) system, and spine in December 1965, 
January 1968, and February 1968, possible 
hypertension, recurrent in July 1996, a 
history of back surgery in an April 2003 
private treatment report, a history of 
back surgery in August 2002 and 
hypertension since 1993 in an August 2003 
"Report of Medical History," the 
September 2006 VA spinal examination 
showing the first complaints of back pain 
in 1985 and a history of recurring back 
pain since 2002, and the September 2006 
VA general examination showing a 
diagnosis of hypertension and IBS.   

Based on the examination and review of 
the record, the examiner should indicate 
whether the Veteran currently has 
hypertension, IBS, and/or degenerative 
disc disease of the lumbar spine.  If so, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the currently diagnosed 
hypertension, IBS, and/or degenerative 
disc disease of the lumbar spine are 
related to his active military service, 
to include whether these disorders were 
aggravated by either his second or third 
periods of military service (i.e., 
January 1991 to May 1991 or June 2005 to 
June 2005).  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  

7.  After all development is complete, 
review the evidence in its entirety.  
Document consideration of 38 C.F.R. 
§§ 3.322, 4.22 in considering the 
evaluation of bilateral hearing loss.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


